Case 08-10832-CSS Doc 7970 Filed 08/20/19

FORMAN HOLT

—ATTORNEVSATLAW

FORMAN LAW LLC

Wuw.formaniaw.com

Reply to Rochelle Dark

August 20, 2019

Via ECF Filing

Honorable Christopher 8S. Sontchi
United States Bankruptcy Judge
United States Bankruptcy Court
824 North Market Street

Sth Floor

Page 1 of 2

Wilmington, DE 1980

Re:

Linens Holding Co.
Case No. 08-10832 CSS

Dear Judge Sontchi:

This letter is written in response to the Order Requiring Status Report dated July
30, 2019.

This case is not ready to be closed at this time. There are several outstanding
issues that must be resolved prior to closing the case.

I.

IL.

Claims Resolutions.

Claims filed by parties asserting administrative expenses have been
partially resolved. J am in the process of finalizing the review process
and anticipate that objections to unresolved claims will be filed in the
fourth quarter of this year.

Liquidation of Assets.

There are several assets which have not been fully liquidated at this time.
Specifically, I am still receiving restitution payments, having received a
payment of $1,237.23 on August 13, 2019. I have also asserted claims
on behalf of the Estate in three class actions and have retained Hamilton,
Houck & Babcock to represent the Estate’s interest in these class actions.
Two of the cases are under objection and one of the cases is in the
auditing stage. At this time, I do not have an estimate of the amount of
the potential recoveries. It is my belief that the funds may be available
for distribution within twelve to eighteen months.

 

F0059527 - 1

T 201.845.1000 565 West Dassaic Street, Suite 400, Rocheile Dark. NU 07662 £ 201.655.0650
T 212.707.8500 1700 Broadway, Suite 4100, New York, NY 10019 f 352.205.9339
Case 08-10832-CSS Doc 7970 Filed 08/20/19 Page 2 of 2

FORMAN HOLT

Honorable Christopher S. Sontchi
August 20, 2019
Page 2

Based on the above, I do not anticipate being in a position to close this case for
at least eighteen to twenty-four months.

Respectfully submitted,

Charles M. Forman
Chapter 7 Trustee

F0059527 - |
